FILED
                             NOT FOR PUBLICATION                            JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ONYEKACHUKWU NGOZI ENUNWE,                       No. 12-70777

               Petitioner,                       Agency No. A096-514-425

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Onyekachukwu Ngozi Enunwe, a native and citizen of Nigeria, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s denial of her motion to reopen removal proceedings

conducted in absentia. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen. Popa v. Holder,

571 F.3d 890, 894 (9th Cir. 2009). We deny in part and dismiss in part the petition

for review.

      The agency did not abuse its discretion in denying Enunwe’s motion to

reopen where Enunwe failed to present evidence that she did not receive proper

notice of her hearing. See 8 U.S.C. §§ 1229(a)(1), 1229a(b)(5)(A) (written notice

is sufficient if mailed to the most recent address provided by the alien). It follows

that Enunwe’s due process claims fail. See Lata v. INS, 204 F.3d 1241, 1246 (9th

Cir. 2000) (requiring error and prejudice to prevail on a due process claim).

      The agency also did not abuse its discretion in denying Enunwe’s motion to

reopen based on changed country conditions where she failed to present any

evidence in support of her claim for relief under the Convention Against Torture.

See 8 U.S.C. § 1229a(c)(7)(C)(ii).

      We lack jurisdiction to consider Enunwe’s contention regarding asylum and

withholding of removal because she failed to raise these claims before the BIA,

and thereby failed to exhaust her administrative remedies. See Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004) (this court lacks jurisdiction to review claims not

presented to the BIA).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                    12-70777